Citation Nr: 1116813	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to non-service-connected death pension benefits, as a helpless child.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The appellant is the surviving child of a veteran who had active service, including from August 1943 until December 1945, and died in March 1995.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a May 2009 decision, the Board denied the appellant's claim.

The appellant appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2010 order granted the parties' joint motion for remand, vacating the Board's May 2009 decision and remanding the case for compliance with the terms of the joint motion.

This matter was previously before the Board in June 2010 and was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that she is the helpless child of a wartime veteran, and that she should be awarded death pension on that basis.

In order to be entitled to VA death benefits as a "child" entails that the appellant is an unmarried person who is a legitimate child who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4); 38 C.F.R. § 3.57(a)(1). 

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

The appellant appears to be currently disabled, as indicated in her May 2007 letter from the Social Security Administration (SSA) indicating that the appellant received benefits and that she had mild retardation.  Several earning statements generally indicating that the appellant held multiple jobs between 1996 and 1998 are also of record.

In support of her claim, the appellant submitted statements, dated in September 2007 that indicated that she was born physically and mentally ill.  She also submitted some copies of school records.  

Per her school records, the appellant was born on August [redacted], 1965.  She thus would have turned 18 on August [redacted], 1983.

A June 10, 1986 Intake Interview noted that she finished the 11th grade, and then joined Job Services.  While in Job Services, she completed her 12th grade education.  She reported being with Job Services for 1 or 2 years, but that she was sent home due to a knee injury.  Additional records from the Mississippi Region One Mental Health Center are also of record.

A June 1986 Mississippi Region One Mental Health Center medical record by R.T., R.N., found that the appellant could take part in a Work Activity Program.  However, J.B.S., Jr., the director of the Work Activity Center, noted, in a June 1986 record, that the appellant was admitted to a two-week trial period with the program, but that for actual admission into the program he would need to perform a psychological evaluation.  

Given the evidence available and in conformance with the mandate of the Joint Motion for Remand, the Board previously remanded this matter to obtain a VA examination to determine whether the appellant was permanently incapable of self-support prior to or upon reaching the age of 18 years.  38 U.S.C.A. § 5103A(a).

The appellant received a general VA examination in December 2010, which noted that her claim would be referred to a psychiatric examiner to determine the onset of the mental condition before or after age 18 and how it affected her employability, and also referred her for an orthopedic examination to determine if her leg disorder affected her employability prior to her reaching 18.  The January 2011 VA orthopedic examination found that the appellant's cognitive limitations were the limiting factor for unemployability.  The appellant also received a mental disorders VA examination in February 2011, which noted that the appellant may currently have a genuine mental or cognitive disorder, but did not provide an opinion as to whether she became permanently incapable of self-support prior to reaching the age of 18 years.

Although VA examinations were provided to the appellant, none of the examinations provided a medical opinion as to the question of whether the appellant was permanently incapable of self-support prior to or upon reaching the age of 18 years.  As such, the development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In order to attempt to obtain a more accurate evaluation of the appellant's abilities, the RO/AMC should obtain a social and industrial examination, if possible, to provide an accurate picture of the appellant's disability, past and present.  The social worker/examiner performing the examination should, if possible, provide an analysis of the appellant's current functionality and her functionality at the age of 18 years, after review of the claims file.   

If the social and industrial examination social worker/examiner is unable to reconstruct the abilities of the appellant from when she was 18 years, the appellant's claim should be reviewed by a behavioral psychologist.  If the RO/AMC is unable to have the appellant's claim reviewed by a behavioral psychologist, and the RO/AMC's decision remains adverse to the claimant, the adverse appeal shall be rendered and the matter returned to the Board for appellate review.  Upon appellate review the Board may determine that referral of the matter to the Veterans Health Administration may be undertake for a review by a behavioral psychologist.  

The Board also notes that the appellant has indicated that she receives benefits from SSA and that she had mild retardation.  Although an October 2007 report from SSA indicates that it was unable to locate the appellant's medical record, she has indicated that SSA might have other information pertinent to her claim.  Specifically, she has submitted several earning statements regarding past employment and indications that she is receiving child insurance benefits based on her father, the deceased veteran.  Such records would be pertinent to the appellant's current claim as to her level of disability.  As such, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request, directly from the SSA, complete copies of any award determination(s) it has made concerning the appellant and any earnings statements.  All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact shall be clearly noted and the appellant must be informed in writing.

2.  After any unassociated records have been associated with the claims file, the RO/AMC shall obtain a social and industrial examination, by a social worker, if available, to provide an accurate picture of the appellant's disability, past and present.  A copy of the claims file and this remand shall also be provided to the VA examiner/social worker.

The social and industrial examination shall determine whether prior to or upon reaching the age of 18 years (or prior to or on August [redacted], 1983), the appellant became permanently incapable of self-support.  The focus of analysis shall be on the individual's condition at the time of her 18th birthday (August [redacted], 1983).  The survey shall also make a determination as to the appellant's current level of functionality.

All findings shall be reported in detail. The examiner/social worker shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any disorder affecting the appellant's employability existed at the time of her reaching 18 years of age and rendered her permanently incapable of self-support at the time of her reaching 18 years of age.

In discussing his/her opinions, the examiner/social worker shall acknowledge the appellant's lay statements of record relating to the onset of the appellant, as well as the medical evidence of record, the mental health records, school records, and Social Security evidence of record.  The rationale for all opinions expressed shall be provided in a legible report.

3.  If the social and industrial examination report is unable to reconstruct the abilities of the appellant at the time of her reaching 18 years of age, the appellant's claim shall be reviewed by a behavioral psychologist, if possible, to opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any disorder affecting the appellant's employability existed at the time of her reaching 18 years of age and rendered her permanently incapable of self-support at the time of her reaching 18 years of age.

4.  If the RO/AMC is unable to have the appellant's claim reviewed by a behavioral psychologist, and the RO/AMC's decision remains adverse to the claimant, the adverse appeal shall be rendered in accordance with appropriate procedures, and the matter returned to the Board for appellate review.  Upon review the Board may determine that referral of the matter to the Veterans Health Administration may be undertaken for a review by a behavioral psychologist.  

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the appellant shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


